Case 19-80064-TLS           Doc 1697       Filed 07/11/19 Entered 07/11/19 21:12:04                        Desc Main
                                          Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
 In re:                                                                  ) Chapter 11
                                                                         )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064-TLS
                                                                         )
                           Debtors.                                      ) (Jointly Administered)
                                                                         )

                   DEBTORS’ REPLY TO THE OBJECTION
 OF MCKESSON COPORATION TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER
   (I) AUTHORIZING THE SALE OF THE DEBTORS’ MOTION FOR ENTRY OF AN
 ORDER (A) ESTABLISHING BIDDING PROCEDURES FOR THE SALE OF CERTAIN
            REAL PROPERTY AND (B) GRANTING RELATED RELIEF

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

 this reply (this “Reply”) in further support of the Debtors’ for Entry of an Order (A) Establishing

 Bidding Procedures for the Sale of Certain Real Property and (B) Granting Certain Related Relief

 (the “Motion”) (Doc. 1651) (the “Motion”)2 and in response to McKesson Corporation’s Objection

 to the Motion (Doc. No. 1684)(the “McKesson Objection”).

                                                       Reply

          1.      The Debtors filed the Motion on July 2, 2019, seeking to establish procedures for

 selling by auction certain parcels of the Debtors’ real estate, as more particularly described therein

 (the “Properties”). Only one objection3 was received—that of McKesson Corporation (the


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
     Capitalized terms used herein but not otherwise defined shall have the meaning set forth in the Motion.
 3
     Wells Fargo Bank, National Association, as administrative agent and collateral agent (“Wells Fargo”) also filed
     their Reservation of Rights which sought the inclusion of certain language in the proposed Order that Debtors
     have agreed to include.
Case 19-80064-TLS       Doc 1697     Filed 07/11/19 Entered 07/11/19 21:12:04              Desc Main
                                    Document     Page 2 of 5


 “McKesson Objection”) (Doc. 1651). The McKesson Objection raised the concerns that the

 proposed auction process would move too quickly and that the Debtors’ broker, A&G Realty

 Partners, LLC, has not had enough time to market the Properties appropriately.

        2.      Since McKesson filed its objection, the Debtors, A&G and McKesson have

 conferred regarding McKesson’s concerns. The result of those discussions has led the Debtors to

 agree to a two-week extension of the deadlines proposed in the Motion. In addition to generating

 additional interest in the Properties, the Debtors have already had productive negotiations with

 multiple bidders for some or all groups of the Properties during this two-week period. It is the

 Debtors’ position, however, that any further delay of the sale may have the effect of chilling the

 sale process for the Properties and hence diminish the returns.

        3.      The new proposed extended schedule is as follows:



                           Action                                       Deadline

        Bid Deadline                                   August 6, 2019 at 4:00 p.m. (prevailing
                                                       Central Time) as the deadline by which bids
                                                       for the Properties (as well as all other
                                                       documentation required under the Bidding
                                                       Procedures for Potential Bidders (as defined
                                                       in the Bidding Procedures)) must be actually
                                                       received (the “Bid Deadline”).

        Auction                                        August 8, 2019 at 9:00 a.m. (prevailing
                                                       Central Time) at the offices of Kirkland &
                                                       Ellis LLP, located at 300 North LaSalle,
                                                       Chicago, Illinois 60654, (or at any other
                                                       location as the Debtors may hereafter
                                                       designate on proper notice).

        Transaction Objection Deadline                 August 12, 2019 at 4:00 p.m. (prevailing
                                                       Central Time) as the deadline to object to the
                                                       Transaction.

        Reply Deadline                                 August 15, 2019 at the time of the
                                                       Transaction Hearing (prevailing Central


                                                 2
Case 19-80064-TLS         Doc 1697     Filed 07/11/19 Entered 07/11/19 21:12:04                 Desc Main
                                      Document     Page 3 of 5


                                                           Time) as the deadline to reply to the
                                                           Transaction Objections, either in writing or
                                                           in open court at the Transaction Hearing.

         Transaction Hearing                               August 15, 2019 (Central Time) at 1:00
                                                           p.m. or as soon thereafter as the Court’s
                                                           calendar would permit.


         4.      The Debtors submit this compromise will provide for a successful and value-

 maximizing sale process.

         5.      The Debtors have also discussed this compromise and proposed revised deadlines

 with counsel for Wells Fargo and the Official Committee of the Unsecured Creditors, both of

 which have indicated their consent to those modifications.

         6.      The Debtors submit the modified deadlines are a continued valid exercise of their

 business judgment. “The business judgment rule ‘is a presumption that in making the business

 decision the directors of a corporation acted on an informed basis, in good faith, and in the honest

 belief that the action was in the best interests of the company.’” In re S.N.A. Nut Co., 186 B.R. 98,

 102 (Bankr. N.D. Ill 1995) (citations omitted); see also In re Apex Oil Co., 92 B.R. 847, 869

 (Bankr. E.D. Mo. 1988) (holding that section 363(b) of the Bankruptcy Code is satisfied when

 using “sound business justifications” and, “absent a showing of bad faith, the debtors entered into

 the disposition of substantially all of their assets”); In re Filene’s Basement, LLC, 11-13511 (KJC),

 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014) (“If a valid business justification exists,

 then a strong presumption follows that the agreement at issue was negotiated in good faith and is

 in the best interests of the estate . . . ”) (citations omitted); In re Integrated Res., Inc., 147 B.R. at

 656 (explaining that the business judgment rule’s presumption that corporate directors “acted on

 informed basis, in good faith and in the honest belief that action taken was in the best interests of




                                                     3
Case 19-80064-TLS        Doc 1697      Filed 07/11/19 Entered 07/11/19 21:12:04            Desc Main
                                      Document     Page 4 of 5


 the company”); In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[A]

 presumption of reasonableness attaches to a Debtor’s management decisions.”).

         7.       Further, the Debtors submit the proposed revisions to the deadlines in the Bid

 Procedures will help to achieve the goals of maximization of the proceeds received by the estate.

 See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (“The purpose of procedural bidding

 orders is to facilitate an open and fair public sale designed to maximize value for the estate.”); In

 re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir. 1997) (in bankruptcy sales, “a primary

 objective of the Code [is] to enhance the value of the estate at hand”); In re Integrated Res., Inc.,

 147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy law that the objective of the

 bankruptcy rules and the trustee’s duty with respect to such sales is to obtain the highest price or

 greatest overall benefit possible for the estate.” (internal citations omitted)).

         8.       For these reasons, the Debtors submit that the Motion, subject to the extended

 deadlines stated herein, should be approved. The Debtors further request permission to submit a

 proposed order for the Court’s consideration.

         WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

 relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Dated: July 11, 2019               /s/ Lauren R. Goodman
  Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                    Michael T. Eversden (NE Bar No. 21941)
                                    Lauren R. Goodman (NE Bar No. 24645)
                                    MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                    First National Tower, Suite 3700
                                    1601 Dodge Street
                                    Omaha, Nebraska 68102
                                    Telephone:     (402) 341-3070
                                    Facsimile:     (402) 341-0216
                                    Email:         jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com



                                                    4
Case 19-80064-TLS   Doc 1697    Filed 07/11/19 Entered 07/11/19 21:12:04        Desc Main
                               Document     Page 5 of 5


                                         lgoodman@mcgrathnorth.com
                           - and -
                           James H.M. Sprayregen, P.C.
                           Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                           Travis M. Bayer (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle
                           Chicago, Illinois 60654
                           Telephone:     (312) 862-2000
                           Facsimile:     (312) 862-2200
                           Email:         james.sprayregen@kirkland.com
                                          patrick.nash@kirkland.com
                                          travis.bayer@kirkland.com
                           - and -
                           Steven Serajeddini (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:    (212) 446-4800
                           Facsimile:    (212) 446-4900
                           Email:        steven.serajeddini@kirkland.com

                           Co-Counsel to the Debtors




                                         5
